DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 14 are objected to because of the following informalities: the claims recite “wherein the prediction hint is a disable load data return if unknown Read-After-Write hazard,” of which the term “if” appears to recite contingent limitations and should be positively recited in the claim. Examiner suggests amending the term “if” to “responsive to” or “in response to,” however, other alternate phrasing may be acceptable. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Lines 6-8 recites the limitation “a prediction hint field, the prediction hint field configured to store a prediction hint which directs alternate behavior for a cache hit against a cache line with a populated prediction hint field.” The claim limitation is unclear as it appears to define ‘prediction hint field’ in a very roundabout way, that is, storing a prediction hint which directs alternate behavior for a hit again a cache line “with a populated prediction hint field”. For example, is the prediction hint field itself considered to be the populated prediction hint field, or is a single cache line associated with two different types of prediction hint fields? If they are indeed separate from each other, it is unclear whether it would execute alternate behavior stored in the prediction hint field or the behavior in the populated prediction hint field in the case of a cache hit. Further clarification is respectfully requested. 
Claims 2-9 depend upon claim 1, thus, is rejected under 35 USC 112(b) for the same reasons as claim 1, as outlined above.
Claims 10 and 17 recite subject matter substantially similar to that of claim 1, thus, is rejected under 35 USC 112(b) for the same reasons as claim 1, as outlined above.
Claims 11-16 and 18-20 depend upon claims 10 or 17, thus, is rejected under 35 USC 112(b) for the same reasons as outlined above.
Claim 7, Lines 1-2 recites the limitation “wherein the prediction hint is a disable load data return if unknown Read-After-Write hazard” (emphasis on underlined portion of the claim). The claim is indefinite as it appears to be an incomplete statement. The claim appears to state that a load data return is to be disabled “if unknown Read-After-Write hazard”. However, “if unknown Read-After-Write hazard” does not appear to be a proper condition. For example, it is unclear as to whether Applicants intend to state that the disabling occurs if there exists an unknown Read-After-Write hazard? The specification does not provide clarification as to deciphering this statement, as it merely repeats the claim limitation and so, clarification on what comprises a “unknown Read-After-Write hazard” is respectfully requested.
Claim 14 recite subject matter substantially similar to that of claim 7, thus, is rejected under 35 USC 112(b) for the same reasons as claim 7, as outlined above.
Claim 17, Lines 7-8 recites the limitation “performing alternate instruction behavior… when an issued instruction matches a problematic instruction stored in the prediction hint element,” of which the term “problematic” renders the claim indefinite. It is unclear what comprises a problematic instruction, as the specification does not clearly define this term nor provides examples of types of problematic instructions. For example, what kind of instructions would render the instruction to be a problem, or would any instruction that matches an issued instruction be problematic? The specification merely alleges that one of ordinary skill would know methods for determining these instruction types, however, doesn’t provide a clear example as to what these instruction types comprise. Further clarification of the term is respectfully requested.
Claims 18-20 depend upon claim 17, thus, is rejected under 35 USC 112(b) for the same reasons as claim 17, as outlined above.
Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 12, Lines 1-2 recites “wherein the prediction field hint is associated with certain cache lines which have stored prediction hints” which fails to further limit the subject matter of the claim(s) upon which it depends. Claim 12 depends upon claim 10, which already recites “a prediction hint field, the prediction hint field configured to store a prediction hint which directs alternate behavior for a cache hit against a cache line, wherein each cache line is associated with an entry in the data array and the tag array”. Thus, it appears claim 12 merely repeats the claimed subject matter of claim 10. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2015/0293853 A1) hereinafter Yu et al.
Regarding claim 1, Yu et al. teaches a data cache (“data cache” 114 Paragraph [0098]) comprising: 
a plurality of cache lines (the data cache is a multi-way cache with each way having a plurality of tag/data ram entries Paragraph [0098]-[0100]), at least one cache line comprising: 
a data field (each data ram entry stores data line (DATA LINE) information 322 which includes at least a data value Paragraph [0100]);  
a tag field (each tag ram entry stores tag line (TAG LINE) information 320 which includes at least a virtual hint/address tag value Paragraph [0099]); 
a way predictor field (each dirty line 326 includes a way prediction (PRED) value Paragraph [0103]); and 
a prediction hint field, the prediction hint field configured to store a prediction hint which directs alternate behavior for a cache hit against a cache line with a populated prediction hint field (cache line can include a way prediction (PRED) value which stores an alias way prediction that is used to identify virtual address synonyms and retrieve needed data from a cache Paragraph [0103], [0105]. If a hit (match) signal is outputted, the corresponding alias way prediction is updated to point to the way associated with tag ram 320n Paragraph [0112]).  
Regarding claim 2, Yu et al. teaches all of the features with respect to claim 1, as outlined above.
Yu et al. further teaches wherein the prediction hint field is integrated with the tag field (Fig. 3E depicts the way prediction (PRED) value field and the tag line (TAG LINE) information 320 field being integrated in cache lines of the data cache).  
Regarding claim 3, Yu et al. teaches all of the features with respect to claim 1, as outlined above.
Yu et al. further teaches wherein the prediction hint field is integrated with the way predictor field (Fig. 3E depicts the a way prediction (PRED) value field Paragraph [0103] within the cache lines of the data cache. Note that the way prediction (PRED) value field reads on both prediction hint field and the way field).  
Regarding claim 6, Yu et al. teaches all of the features with respect to claim 1, as outlined above.
Yu et al. further teaches wherein the at least one cache line is a subset of the plurality of cache lines (see Fig. 3E which shows data cache 114 with a plurality of cache lines #1-N, Paragraph [0104]).  
Regarding claim 10, Yu et al. teaches a data cache comprising: 
a data array (each data ram entry of data ram array stores data line (DATA LINE) information 322 which includes at least a data value Paragraph [0100]); 
a tag array (each tag ram entry of tag ram array stores tag line (TAG LINE) information 320 which includes at least a virtual hint/address tag value Paragraph [0099]);
a way predictor field (a way select line/dirty line array includes a way prediction (PRED) value Paragraph [0103]); and 
a prediction hint field, the prediction hint field configured to store a prediction hint which directs alternate behavior for a cache hit against a cache line, wherein each cache line is associated with an entry in the data array and the tag array (cache line can include a way prediction (PRED) value which stores an alias way prediction that is used to identify virtual address synonyms and retrieve needed data from a cache Paragraph [0103], [0105]. If a hit (match) signal is outputted, the corresponding alias way prediction is updated to point to the way associated with tag ram 320n Paragraph [0112]).  
Regarding claim 11, Yu et al. teaches all of the features with respect to claim 10, as outlined above.
Yu et al. further teaches wherein each entry of the tag array has an integrated prediction hint field (each tag ram entry stores tag line (TAG LINE) information 320 which includes at least a virtual hint/address tag value Paragraph [0099], which the VHINT value reads on the claimed integrated prediction hint field).  
Regarding claim 12, Yu et al. teaches all of the features with respect to claim 11, as outlined above.
Yu et al. further teaches wherein the prediction field hint is associated with certain cache lines which have stored prediction hints (cache line can include a way prediction (PRED) value which stores an alias way prediction that is used to identify virtual address synonyms and retrieve needed data from a cache Paragraph [0103], [0105]. If a hit (match) signal is outputted, the corresponding alias way prediction is updated to point to the way associated with tag ram 320n Paragraph [0112]).  
Regarding claim 13, Yu et al. teaches all of the features with respect to claim 10, as outlined above.
Yu et al. further teaches wherein each entry in the way predictor array has an integrated prediction hint field (a dirt array includes a way prediction (PRED) value which stores an alias way prediction that is used to identify virtual address synonyms Paragraph [0103]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. in view of Chaudhry et al. (US 2007/0186053 A1) hereinafter Chaudhry et al.
Regarding claim 4, Yu et al. teaches all of the features with respect to claim 1, as outlined above.
Yu et al. does not appear to explicitly teach, however, Chaudhry et al. further teaches wherein the data cache is a L1 data cache (a multi-way set associate L1 cache Paragraph [0022], [0071]).  
The disclosures of Yu et al. and Chaudhry et al., hereinafter YC, are analogous art to the claimed invention because they are in the same field of memory command execution in a memory system. Because both YC teach the use of caches (ex. set associative data cache), it would have been obvious to one skilled in the art to substitute one type of cache memory for another to achieve the predictable result of availability of information stored in the particular type of cache memory as disclosed by Chaudhry et al., in this case, a level-one cache (KSR, MPEP 2143).
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. in view of Brandt et al. (US 2020/0133679 A1) hereinafter Brandt et al.
Regarding claim 8, Yu et al. teaches all of the features with respect to claim 1, as outlined above.
Yu et al. does not appear to explicitly teach, however, Brandt et al. further teaches wherein the prediction hint is a speculative store bypass disable (processors employ Speculative Store Bypass Disable by setting the SSBD bit so that loads will not execute speculatively until all the addresses of older stores are known, e.g., to ensure that a load does not speculatively consume stale data values due to bypassing an older storage on the same logical processor Paragraph [0174]-[0177]).  
Yu et al. and Brandt et al., hereinafter YB, teach the utilization of prediction hints in caches or speculative bypass disable, therefore they are analogous arts. 
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of YB before the effective filing date of the invention, to modify the teachings of Yu et al. by including wherein the prediction hint is a speculative store bypass disable, as taught by Brandt et al.
One of ordinary skill in the art would have been motivated to include wherein the prediction hint is a speculative store bypass disable because as discussed by Brandt, setting the SSBD bit so that loads will not execute speculatively help to ensure that a load does not speculatively consume stale data.
Regarding claim 15, Yu et al. teaches all of the features with respect to claim 10, as outlined above.
Yu et al. does not appear to explicitly teach, however, Brandt et al. further teaches wherein the prediction hint is a speculative store bypass disable (processors employ Speculative Store Bypass Disable by setting the SSBD bit so that loads will not execute speculatively until all the addresses of older stores are known, e.g., to ensure that a load does not speculatively consume stale data values due to bypassing an older storage on the same logical processor Paragraph [0174]-[0177]).  
Yu et al. and Brandt et al., hereinafter YB, teach the utilization of prediction hints in caches or speculative bypass disable, therefore they are analogous arts. 
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of YB before the effective filing date of the invention, to modify the teachings of Yu et al. by including wherein the prediction hint is a speculative store bypass disable, as taught by Brandt et al.
One of ordinary skill in the art would have been motivated to include wherein the prediction hint is a speculative store bypass disable because as discussed by Brandt, setting the SSBD bit so that loads will not execute speculatively help to ensure that a load does not speculatively consume stale data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE WEI
Primary Examiner
Art Unit 2139


/JANE W BENNER/Primary Examiner, Art Unit 2139